DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on March 11, 2021, which has been entered.

Objections to Amendments – Formalities
The amendments to the specification filed on March 11, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(1). The precise point in the specification must be identified where any added or rewritten paragraph is located. The patent specification is not amended properly because the amendments to the specification filed on March 11, 2021 include instructions to:
“Please replace the paragraph including the text located at column 1, lines 6-11…”. However, it is unclear what is meant by the phrase “including the text”. Per Rule 1.173(b)(1), the entire paragraph must be presented in rewritten form.
“Please replace the paragraph including the text located at column 3, lines 16…”. The expression “lines 16” is unclear since plural lines do not have a single line number. Per Rule 1.173(b)(1), the written paragraph should be identified as located at column 3, lines 14-18.
“Please replace the paragraph including the text located at column 4, lines 23…”. Per Rule 1.173(b)(1), the written paragraph should be identified as located at column 4, lines 21-31.
“Please replace the paragraph including the text located at column 4, lines 66…”. Per Rule 1.173(b)(1), the written paragraph should be identified as located at column 4, line 60 to column 5, line 4.

The claim amendments filed on August 16, 2019 are objected to as failing to comply with 37 CFR 1.173(b)(2) and (g). The patent claims are not amended properly because:
The text of canceled claims 5, 10 and 12-15 is presented. Per Rule 1.173(b)(2), a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. Thus, the claim listing should simply identify each claim number followed by the identifier “(Canceled)”.
New claim 11 includes the status identifier “(Previously Presented)”. However, new claims should include the identifier “(New)” since all amendments are made relative to the patent, not relative to a previous amendment. See 37 CFR 1.173(g).

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action. 

Objections to Amendments – New Matter
The amendment filed on March 11, 2021 is objected to under both:
35 U.S.C. 132(a), which states that no amendment shall introduce new matter into the disclosure of the invention.
35 U.S.C. 251(a), which states that no new matter shall be introduced into the application for reissue.

The instant reissue application seeks reissue of Patent No. 9,808,072, which issued from Application No. 15/182,680. While Application No. 15/182,680 was identified by the applicant as a “continuation” of prior Application No. 14/701,838, Application No. 15/182,680 introduced new matter that was not supported in prior Application No. 14/701,838 in the manner required by 35 USC 112(a). See the explanation in the Priority section (pp. 5-7) of the prior Office action mailed on September 11, 2020. Accordingly, the “original disclosure” is the disclosure Application No. 15/182,680 as filed on June 15, 2016.

The amendments to the specification filed on March 11, 2021 introduce new matter because the amended paragraph located at col. 1, ll. 6-11 introduces a new incorporation by reference of the entirety of prior Patent No. 9,808,072 (including its Application No. 15/182,680). An incorporation by reference added to a reissue application after the filing date of the patent for which reissue is sought constitutes an impermissible introduction of new matter. Any such incorporation by reference statement must be included in the original application as originally filed and cannot be added to the original application by way of reissue.

The amendments to the claims filed on March 11, 2021 introduce new matter because the original disclosure fails to provide support for the following claimed subject matter:
Claim 1 has been amended to require “each of the fasteners configured to compress a gasket and thereby form a watertight seal between…the…open end of the front section and a first end of the middle section and between the open end of the rear section and a first end of the middle section” (ll. 9-12). This recitation adds new matter by defining “each” fastener as forming a seal between both (a) the open end of the front section and a first end of the middle section, and (b) the open end of the rear section and a first end of the middle section. As disclosed in the specification and shown in the drawings, each fastener only joins two of the hull sections (either the front section and the middle section, or the rear section and the middle section), not all three of the hull sections. Further, the above recitation adds new matter by defining both the front section and the rear section as being fastened to “a first end of the middle section”; the invention is disclosed as having a front section fastened to one end of the middle section, and a rear section fastened to the other end (not the same end) of the middle section.
Claim 7 has been amended to require “a female band…connected to opposing ends of the middle section” (ll. 1-2). The original disclosure states that the middle section “includes female bands at opposing ends of the tapered complex body” (col. 2, ll. 47-49). The original disclosure also states that “[the] middle section 108 has female bands located at the opposing open portions of the middle section” (col. 4, ll. 22-24). However, there is no support in the original disclosure for a singular female band connected to opposing ends of the middle section, as claim 7 now reads. Further, there is no support in the original disclosure for female bands “connected to” opposing ends of the middle section, which encompasses some undisclosed connection between the female bands and the middle section.
Claim 7 has been amended to require “the female band configured to slidably receive…each
Claim 8 has been amended to require “the plurality of fasteners are securable through a plurality of apertures disposed along each…male band and each… female band”. However, there is no support in the original disclosure for each/all of the fasteners being securable through apertures in each male band and each female band. Rather, the disclosure describes a set of fasteners securable through apertures in the male band on the front section and one of the female bands on the middle section, and another set/group of fasteners securable through apertures in the male band on the rear section and the other one of the female bands on the middle section.

Applicant is required to cancel the new matter in the reply to this Office Action.

Application Data Sheet
As a result of the amendments to the specification filed on March 11, 2021, the amended paragraph located at col. 1, ll. 6-11 identifies prior Patent No. 9,808,072 (and its Application No. 15/182,680) as a continuation-in-part of prior Application No. 14/701,838. However, the Application Data Sheet (ADS) filed on April 5, 2019 identifies prior Application No. 15/182,680 as a continuation of prior Application No. 14/701,838. Thus, the ADS does not set forth the correct Domestic Benefit Information. Correction of the ADS is required.

Filing Receipt
The Updated Filing Receipt mailed on November 22, 2019 identifies the Domestic Benefit Information as provided by the ADS filed on April 5, 2019. As explained above, this Domestic Benefit Information is inaccurate.

As explained in section II of MPEP 601.05(a), a corrected ADS should be filed with a request for a corrected filing receipt unless accompanied by a request to take some other action, such as a request to change the applicant under 37 CFR 1.46(c), or a request to correct inventorship under 37 CFR 1.48. Accordingly, the applicant should file a request for a corrected filing receipt in order to have the corrected Inventor Information, Domestic Benefit Information, 

Effective Filing Date
With the exception of the new matter identified above, the subject matter of claims 1-4, 6-9 and 11 is adequately supported by prior Application No. 14/701,838 in the manner required by 35 USC 112(a). However, the subject matter of claims 1-4, 6-9 and 11 is not adequately supported by prior Provisional Application No. 62/020,110 in the manner required by 35 USC 112(a). For example, Provisional Application No. 62/020,110 fails to disclose a front section configured to receive a rear section in the nested backpack form. The provisional application also fails to disclose the specific fasteners disclosed and claimed. Accordingly, the effective filing date of claims 1-4, 6-9 and 11 is May 1, 2015, i.e., the filing date of prior Application No. 14/701,838.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is explained in item 8 above. Claims 2-4, 6, 9 and 11 are included in this rejection because of their dependency on claim 1 (as well as claim 7 in the case of claim 9).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 2:  Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claims 1-4, 6-9 and 11 recite new matter. The added material which is not supported by the prior patent is explained in item 8 above. Claims 2-4, 6, 9 and 11 are included in this rejection because of their dependency on claim 1 (as well as claim 7 in the case of claim 9).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 3:  Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the open end of the front section receives the closed end of the rear section therein in a first configuration” (ll. 4-5). This subject matter is indefinite because it describes the method by which the front and rear sections are nested, but it fails to accurately 
Claim 1 is indefinite because the subject matter recited in these claims does not accurately correspond to the description of the invention found in the specification. See the explanation in item 8 above. Further, the singular term “a gasket” (l. 10) does not conform to the description provided by the specification because the invention is disclosed as having one gasket between the front section and the middle section, and another gasket between the rear section and the middle section. 
Claim 7 recites “a female band…connected to opposing ends of the middle section… (ll. 1-2), and further recites “and the female band configured to…” (l. 3). This recitation is indefinite because a single female band cannot be disposed at opposite ends of the middle section. Rather, two female bands are required, but the claim language requires/encompasses a single female band connected to both ends of the middle section.
Claims 7 and 8 are indefinite because the subject matter recited in these claims does not accurately correspond to the description of the invention found in the specification. See the explanation in item 8 above.
Claims 2-4, 6, 9 and 11 are included in this rejection because of their dependency on claim 1 (as well as claim 7 in the case of claim 9).

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Burton”
US Patent No. 514,908

“Engensperger”
US Patent No. 2,666,933

“Green”
US Patent No. 2,040,373


US Patent No. 3,072,928

“Huber et al.”
US Publication No. 2013/0200115 A1

“Itnyre et al.”
US Patent No. 6,800,006 B1

“Lee et al.”
US Publication No. 2008/0265095 A1

“Mackro”
US Patent No. 9,061,733 B1

“Purney, Sr.”
US Patent No. 3,453,669

“Reese, Jr.”
US Patent No. 5,667,866

“Rixford”
US Publication No. 2010/0058971 A1

“Stone”
US Patent No. 4,522,145

“Wood”
US Patent No. 1,901,545



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 4:  Claims 1, 2, 4, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mackro in view of Huber et al.
Mackro is directed to a watercraft, such as a kayak, that has two or more separable sections that can be taken apart and packed into a packed (nested) structure having a smaller length for easier transport. See col. 1, ll. 12-33; col. 4, ll. 14-33.
Mackro’s first embodiment (Figs. 1-5) has two separable sections 20, 30, with each section 20, 30 having an open end 22, 32 and a closed end 26, 36, and with the open ends 22, 32 of the sections 20, 30 removably connected by lock assemblies 50 and seals (gaskets) 60. See 
Mackro’s second embodiment (Figs. 6-8) has three separable sections 30, 120, 122, with the sections 30, 122 being end sections of the kayak, and with the section 120 being a middle section. See col. 5, ll. 15-35. In this second embodiment, each end section 30, 122 has an open end and a closed end, and the middle section 120 can have either two open ends (Figs. 6 and 8) or one open end and one closed end (Fig. 7). In this second embodiment, there are two ways to pack the sections 30, 120, 122 into a nested configuration: (a) the closed end of the smaller end section 122 is slid into the open end of the larger end section 30, and the closed end of the larger end section 30 is slid into the open end (or one of the open ends) of the middle section 120 (Fig. 7); or (b) the closed ends of the end sections 30, 122 are inserted into the opposite open ends of the middle section 120 (Fig. 8). See col. 4, ll. 15-35.
The joints between the separable sections 20, 30 or 30, 120, 122 include a tongue and groove structure, with a tongue 80 on one section received in a groove (not shown) in an adjacent section, and with a seal (gasket) 60 adjacent each of the tongue and groove structures. See Figs. 13a-13b; col. 6, ll. 32-50. Mackro’s tongue 80 constitutes a “male band” and the corresponding groove constitutes a “female band” that slidably receives the “male band”.
The joints between the separable sections 20, 30 (Figs. 1-5) or 30, 120, 122 (Figs. 6-8) also include a plurality of fasteners securable through a plurality of apertures disposed along each of the tongue and groove structures. Specifically, the fasteners are cam lock assemblies 70 having rods 74 extending through apertures 170 formed in block structures 52, 54, with the seals (gaskets) 60 compressed between the block structures 52, 54 by the cam lock assemblies 70 to form watertight seals. See Figs. 15a-18; col. 6, l. 63 to col. 8, l. 16.
With respect to claim 1, Mackro fails to define which of the sections 20, 30 (Figs. 1-5) or 30, 122 (Figs. 6-8) defines the front of the kayak and which defines the rear. However, a person of ordinary skill in the art (POSITA) would appreciate that either section could serve as the front and either could serve as the rear. In Mackro’s second embodiment (Figs. 6-8), when the end section 30 serves as the front of the kayak and the end section 122 serves as the rear, the open 
With respect to claim 1, Mackro also fails to disclose that the kayak includes a seat configured to be secured to the middle section 120. However, Mackro does disclose that the section 20 (of which the middle section 120 is a part) includes a cockpit of the kayak. See Fig. 13b; col. 6, ll. 46-50. POSITA would appreciate that the kayak’s cockpit is provided with a seat to accommodate the rider. Further, POSITA would appreciate that it is conventional to provide kayak’s with separate seat members that are removably secured within the cockpit by straps and fasteners. One such construction is taught by Huber et al.
Huber et al. teaches a collapsible kayak 10 including a separate seat member 16 that is removably secured within a cockpit 14 of the kayak 10 by seat straps 68 and fasteners. See Figs. 1, 2, 4a and 5a; ¶¶ 0020, 0023-0024, 0027. The removable seat member 16 is convertible into a backpack structure for use in transporting the collapsible kayak 10. See Figs. 5b-7; ¶¶ 0020, 0025-0027, 0032-0033.
From POSITA’s understanding of conventional kayak seat structures and from the additional teachings of Huber et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mackro by providing the kayak with a seat member that can be removably secured to the cockpit defined by the middle section 120 of Mackro’s second embodiment (Figs. 6-8). POSITA would have been led to make this modification in order to accommodate the rider in a comfortable and ergonomic fashion.
With respect to claim 2, Mackro’s end sections 30, 122 constitute tapered bodies. See Figs. 6-8. Further, the larger end section 30 (which can be the front section) is dimensioned to receive the smaller end section 122 (which can be the rear section). See Fig. 7.

With respect to claim 7, see the above explanation of Mackro’s male and female bands. Further, POSITA would appreciate the male and female bands are interchangeable, i.e., respective male and female bands can be provided on either of adjacent hull sections. For example, male bands can be disposed on the end sections 30, 122 and female bands can be provided on the middle section 120. Alternatively, female bands can be disposed on the end sections 30, 122 and male bands can be provided on the middle section 120. Or alternatively, the middle section 120 can have one male band and one female band, with one end section 30, 122 having a female band and the other end section 30, 122 having a male band. Such rearrangement of interchangeable features is recognized to be within the level of ordinary skill in the art.
With respect to claim 8, see the above explanation of Mackro’s fasteners.
With respect to claims 9 and 11, Mackro’s end sections 30, 122 are narrower than the middle section 120 such that the end sections 30, 122 are slidable into the middle section 120. See Fig. 7. Further, as explained above, POSITA would appreciate that the middle section 120 can be constructed to fully enclose the end sections 30, 122 in the nested configuration.

GROUND 5:  Claims 1, 2, 4, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mackro in view of Huber et al. (GROUND 4) and further in view of Burton and Wood.
As explained in GROUND 4, Mackro fails to define which of the sections 20, 30 (Figs. 1-5) or 30, 122 (Figs. 6-8) defines the front of the kayak and which defines the rear. However, POSITA would appreciate that either section could serve as the front and either could serve as the rear. Thus, POSITA would appreciate that, when the end section 30 serves as the front of the kayak and the end section 122 serves as the rear, the open end of the front end section 30 
Further, Burton and Wood teach such a nesting of front, rear and middle sections.
Specifically, Burton teaches a watercraft that is especially adapted for sportsmen’s use and which is easily packed for transport. See p. 1, ll. 8-13. Burton’s watercraft comprises four separable sections A-D that are removably connected. See Figs. 1-3 and 7-9; p. 1, ll. 51-55; p. 1, l. 98 to p. 2, l. 31. Burton identifies section A as the stern (or rear) section. See p. 2, l. 32. Thus, section D is the bow (or front) section. When disassembled, the sections A-D are packed into a nested configuration by inserting the stern (rear) section A into the bow (front) section D, inserting the bow (front) section D into a first middle section B, and inserting the first middle section B into a second middle section C. See Figs. 4-5; p. 2, ll. 24-31. Thus, Burton shows that it was known in the art to pack a sectional watercraft into a nested configuration by inserting a rear section into a front section, and inserting the front section into a middle section.
Similarly, Wood teaches a watercraft that is especially adapted for hunting and fishing and which is made portable by disassembling separable sections and nesting the sections for transport. See p. 1, ll. 1-9. Wood’s watercraft comprises a front section 1, a middle section 2 and a rear section 3 that are removably connected. See Figs. 1-3 and 7-8; p. 1, ll. 50-54; p. 1, l. 72 to p. 2, l. 31; p. 2, ll. 42-57. When disassembled, the sections 1-3 are packed into a nested configuration by inserting the rear section 3 into the front section 1, and inserting the front section 1 into the middle section 2. See Fig. 4; p. 2, ll. 31-35. Thus, like Burton, Wood shows that it was known in the art to pack a sectional watercraft into a nested configuration by inserting a rear section into a front section, and inserting the front section into a middle section.
From the teachings of Burton and Wood, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mackro by using the end section 30 as the front of the kayak and the end section 122 as the rear, with the rear section 122 inserted into the front section 30 in the nested configuration, and with the front section 30 inserted into the middle section 120. POSITA would recognize there are only two options for Mackro’s second embodiment (Figs. 6-8): either the end section 30 serves as the front and the end section 122 serves as the rear, or the end section 30 serves as the rear and the end section 122 serves as the front. Selecting between two such limited and interchangeable options 

GROUND 6:  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over either: (a) Mackro in view of Huber et al. (GROUND 4) and further in view of Itnyre et al., Lee et al. and Reese, Jr.; or (b) Mackro in view of Huber et al., Burton and Wood (GROUND 5) and further in view of Itnyre et al., Lee et al. and Reese, Jr.
Mackro fails to teach that the hull sections comprise an aluminum subframe sandwiched between layers of fiberglass. Itnyre et al., Lee et al. and Reese, Jr. teach that such a construction was known in the art.
Specifically, Itnyre et al. teaches a watercraft such as a surfboard or a boat. See col. 1, ll. 6-8. The watercraft, shown in Fig. 1 as a surfboard 10, comprises a hull structure with aluminum subframes 22 and 37 sandwiched between fiberglass layers 19, 31 and 34, 40. See Figs. 2-4; col. 3, ll. 1-30; col. 3, l. 54 to col. 4, l. 2. Itnyre et al. teaches that such a construction provides the advantages of lighter weight and increased strength and durability. See col. 4, ll. 36-46.
Lee et al. teaches a structure that is primarily used in aircraft but which can also be used in other applications such as watercraft and specifically boat hulls. See ¶¶ 0030-0031. The structure comprises an aluminum subframe 54a or 54b or 54c or 54d sandwiched between fiberglass layers 52a, 56a or 52b, 56b or 52c, 56c or 52d, 56d. See Figs. 2A-2D; ¶ 0037.
Reese, Jr. teaches a structure that is primarily used in aircraft but which has many uses and can be manufactured in a variety of sizes. See col. 1, ll. 20-47; col. 4, ll. 34-39. The structure comprises an aluminum subframe 12 sandwiched between fiberglass layers 20, 22 and 26, 28. See Figs. 1-2; col. 2, l. 65 to col. 3, l. 15; col. 3, ll. 36-58; col. 4, ll. 10-33.
From the teachings of Itnyre et al., Lee et al. and Reese, Jr., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mackro by constructing the hull sections of an aluminum subframe sandwiched between layers of fiberglass because such a construction provides the advantages of lighter weight and increased strength and durability.

GROUND 7:  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either: (a) Mackro in view of Huber et al. (GROUND 4) and further in view of Purney, Sr. and Engensperger; or (b) Mackro in view of Huber et al., Burton and Wood (GROUND 5) and further in view of Purney, Sr. and Engensperger.
As explained in GROUND 4, the removable seat member 16 of Huber et al. includes straps 66, 70 securable about the kayak 10 when the kayak is in a collapsed configuration. See Figs. 5b and 6-7; ¶¶ 0025-0026, 0033. While the kayak 10 of Huber et al. is an inflatable kayak, POSITA would appreciate that the seat member 16 of Huber et al. could be adapted to transport collapsible kayaks of other configurations, including Mackro’s sectional kayak. This is evidenced by the teachings of Purney, Sr. and Engensperger.
Specifically, Purney, Sr. teaches a watercraft comprising a bow (front) section 12, a middle section 16 and a stern (rear) section 14 that are removably connected. See Figs. 1-2, 5-7 and 10; col. 3, ll. 8-14; col. 3, l. 38 to col. 4, l. 22. When disassembled, the watercraft is converted into a backpack configuration, with the sections 12, 14, 16 packed into a nested configuration and supported by a backpack frame 130 having shoulder straps 132. See Fig. 12; col. 1, ll. 27-35; col. 5, ll. 19-30. Thus, Purney, Sr. shows that it was known in the art to pack a sectional watercraft into a nested configuration supported on a backpack structure for carrying the disassembled craft.
Similarly, Engensperger teaches a watercraft that may be a kayak. See Figs. 1-4; col. 4, l. 40. The kayak comprises a plurality of sections 1-10 or 1-4, 7-10 that are removably connected. See Figs. 1-4 and 7; col. 2, l. 17 to col. 3, l. 31. When disassembled, the watercraft is converted into a pack configuration, with sections 1-4 or 7-10 packed into a nested configuration and surrounded by a strap 28. See Figs. 9-10; col. 3, ll. 48-75. Additional straps (not shown) can be used to form a backpack structure. See col. 3, l. 75 to col. 4, l. 2. Thus, like Purney, Sr., Engensperger shows that it was known in the art to pack a sectional watercraft into a nested configuration supported on a backpack structure for carrying the disassembled craft.
From the teachings of Huber et al., Purney, Sr. and Engensperger, POSITA would have been led to use a seat member convertible into a backpack structure (like the seat member of Huber et al.) to transport Mackro’s kayak because this provides an efficient, comfortable and convenient means of transporting the collapsed kayak when it must be carried by the user.

GROUND 8:  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over either: (a) Mackro in view of Huber et al. (GROUND 4) and further in view of Rixford; or (b) Mackro in view of Huber et al., Burton and Wood (GROUND 5) and further in view of Rixford.
Mackro fails to teach a soft shell, with the rear section configured to receive the soft shell.
Rixford teaches a kayak. See the abstract. Rixford’s kayak comprises a prow (front) section 101 and a stern (rear) section 102 that are removably connected. See Figs. 1a-2, 5-8 and 11; ¶¶ 0042, 0045-0046, 0049, 0051. When disassembled, the closed end of the stern section 102 is inserted into the open end of the prow section 101 to form a nested configuration in which the stern section 102 is enclosed by the prow section 101. See Figs. 1a and 5; ¶¶ 0042-0044. In the nested configuration, the kayak can be inserted into a bag and carried like a backpack, i.e., it is portable backpack style. See ¶¶ 0042, 0067. Rixford teaches another embodiment comprising a prow section 101, a stern section 102 and a middle section 103. See Figs. 3-4, 9-10 and 12; ¶¶ 0048, 0050. The kayak also includes a soft shell 108, 108A, 108B or 108C that is received within the stern section 102 when in the nested configuration. See Figs. 1a-1b, 13-15b and 19; ¶¶ 0042-0044, 0052-0058, 0063.
From the teachings of Rixford, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mackro by providing a soft shell receivable in the rear section in the nested configuration. Rixford teaches that such a construction (i.e., plural sections used together with a soft shell) has the advantages of portability, convenience, safety, and cost. See ¶¶ 0067-0069.

GROUND 9:  Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over either: (a) Mackro in view of Huber et al. (GROUND 4) and further in view of Wood and Hill; or (b) Mackro in view of Huber et al., Burton and Wood (GROUND 5) and further in view of Wood and Hill.
As explained in GROUND 4, Mackro discloses that the joints between the separable sections 20, 30 or 30, 120, 122 include a tongue and groove structure, with a tongue 80 on one section received in a groove (not shown) in an adjacent section, and with a seal (gasket) 60 adjacent each of the tongue and groove structures. See Figs. 13a-13b; col. 6, ll. 32-50. The joints between the separable sections 20, 30 (Figs. 1-5) or 30, 120, 122 (Figs. 6-8) also include a 
POSITA would appreciate that Mackro’s tongue 80 constitutes a “male band” and the corresponding groove constitutes a “female band” that slidably receives the “male band”. Further, such a construction is taught by Wood and Hill.
See GROUND 5 for a discussion of Wood. Wood further teaches that the middle section 2 has structure 10-13 forming female bands at its opposite ends, and the front and rear sections 1, 3 have structure 15-16 forming male bands at one end thereof for slidably engaging the female bands of the middle section 2, with bolts 18 securing the adjacent sections. See Figs. 3-4 and 6-7; p. 1, l. 72 to p. 2, l. 31. Wood teaches an alternative embodiment in Fig. 8 that includes a male band 22 slidably engaging a female band 23, with bolts 26 secured through apertures disposed along each set of the bands 22, 23. See p. 2, ll. 42-57. Thus, Wood shows that it was known in the art to construct a sectional watercraft with male bands engaging female bands and fasteners secured through apertures along the bands.
Similarly, Hill teaches a watercraft comprising a front section 14, a middle section 16 and a rear section 12 that are removably connected, with a female band 30’ on the front section 14 slidably engaging a male band 40 on the middle section 16, with a male band 30 on the rear section 12 slidably engaging a female band 38 on the middle section 16, and with bolts 42 secured through apertures disposed along each set of bands 30, 38 and 30’, 40. See Figs. 1-2 and 5-6; col. 1, ll. 56-60; col. 2, l. 6-50. Hill further teaches that it is possible to reverse the configuration of each set of male and female bands. See col. 2, ll. 14-16. Thus, like Wood, Hill shows that it was known in the art to construct a sectional watercraft with male bands engaging female bands and fasteners secured through apertures along the bands.
From the teachings of Wood and Hill, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mackro by constructing the sectional watercraft with male bands engaging female bands and fasteners secured through apertures along the bands because this provides a strong connection between the sections while allowing for easy disassembly and a minimum overall length.

With respect to claim 9, Mackro’s end sections 30, 122 are narrower than the middle section 120 such that the end sections 30, 122 are slidable into the middle section 120. See Fig. 7. Further, as explained above, POSITA would appreciate that the middle section 120 can be constructed to fully enclose the end sections 30, 122 in the nested configuration. Such a configuration is also taught by Wood.

GROUND 10:  Claims 1, 2, 4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rixford in view of Stone and Huber et al.
Rixford teaches a kayak. See the abstract. Rixford’s kayak comprises a prow (front) section 101 and a stern (rear) section 102 that are removably connected. See Figs. 1a-2, 5-8 and 11; ¶¶ 0042, 0045-0046, 0049, 0051. When disassembled, the closed end of the stern section 102 is inserted into the open end of the prow section 101 to form a nested configuration in which the stern section 102 is enclosed by the prow section 101. See Figs. 1a and 5; ¶¶ 0042-0044. In the nested configuration, the kayak can be inserted into a bag and carried like a backpack, i.e., it is portable backpack style. See ¶¶ 0042, 0067. Rixford teaches another embodiment comprising a prow section 101, a stern section 102 and a middle section 103. See Figs. 3-4, 9-10 and 12; ¶¶ 0048, 0050. Rixford additionally teaches that the middle section 103 can be any length. See ¶ 0048. Thus, while the middle section 103 is shown in Figs. 3-4, 9-10 and 12 as having a shorter overall length than the prow and stern sections 101, 102, Rixford teaches that the middle section 103 can have a longer length, e.g., a length equal to or longer than the lengths of the prow and stern sections 101, 102. Thus, Rixford discloses that the middle section 103 can be long enough to enclose the prow and stern sections 101, 102 in the nested configuration.

With respect to claim 1, Rixford fails to teach gaskets that are compressed by the bolts 113 to form watertight seals between the separable sections 101, 102, 103. Stone teaches that the use of gaskets was conventional.
Specifically, Stone teaches a watercraft comprising a bow (front) section 20 and a stern (rear) section 21 that are removably connected. See Figs. 1, 7-8 and 10-11; col. 2, ll. 32-40. The joints between the separable sections 20, 21 include: female bands formed by extensions 55 at one end of the bow section 20; a male band (see Figs. 1, 7, 8 and 11) at one end of the stern section 21 that is slidably received in the female band formed by the extensions 55 of the bow section 20; a plurality of bolts 35 securable through a plurality of apertures in the joined ends of the bow and stern sections 20, 21 via nuts 48; a gasket 37 along the joined end of the stern section 21 that is compressed by the bolts 35 and nuts 48 to form a watertight seal; and additional seals (gaskets) 50 that are compressed by the bolts 35 and nuts 48 to form a watertight seal. See Figs. 1, 7-8 and 10-11; col. 2, ll. 35-40 and 45-66; col. 3, l. 40 to col. 4, l. 7.
From the teachings of Stone, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rixford by providing gaskets that are compressed by the bolts 113 to form watertight seals between the separable sections 101, 102, 103 in order to more surely prevent water from leaking into the kayak. While Rixford relies upon a soft shell 108 for waterproofing (see the discussion of the soft shell 108 below), the gaskets taught by Stone provide an extra measure of protection against leakage, e.g., should the soft shell 108 become punctured or ripped.
With respect to claim 1, Rixford also fails to disclose that the kayak includes a seat configured to be secured to the middle section 120. However, Rixford does disclose that the sections 101, 102, 103 include a cockpit of the kayak. See Fig.10; ¶¶ 0016, 0042, 0048. POSITA would appreciate that the kayak’s cockpit is provided with a seat to accommodate the rider. Further, POSITA would appreciate that it is conventional to provide kayak’s with separate seat 
Huber et al. teaches a collapsible kayak 10 including a separate seat member 16 that is removably secured within a cockpit 14 of the kayak 10 by seat straps 68 and fasteners. See Figs. 1, 2, 4a and 5a; ¶¶ 0020, 0023-0024, 0027. The removable seat member 16 is convertible into a backpack structure for use in transporting the collapsible kayak 10. See Figs. 5b-7; ¶¶ 0020, 0025-0027, 0032-0033.
From POSITA’s understanding of conventional kayak seat structures and from the additional teachings of Huber et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rixford by providing the kayak with a seat member that can be removably secured to the cockpit within the middle section 103. POSITA would have been led to make this modification in order to accommodate the rider in a comfortable and ergonomic fashion.
With respect to claim 2, Rixford’s prow and stern sections 101, 102 constitute tapered bodies. See Figs. 1a-12. Further, the prow section 101 is dimensioned to receive the stern section 102. See Figs. 1a-1b, 3 and 5-6 as well as the explanation above.
With respect to claim 4, the removable seat member 16 of Huber et al. includes straps 66, 70 securable about the kayak 10 when the kayak is in a collapsed configuration. See Figs. 5b and 6-7; ¶¶ 0025-0026, 0033. While the kayak 10 of Huber et al. is an inflatable kayak, POSITA would appreciate that the seat member 16 of Huber et al. could be adapted to transport collapsible kayaks of other configurations, including Rixford’s sectional kayak. Further, POSITA would have been led to use such a seat member convertible into a backpack structure to transport Rixford’s kayak because Rixford discloses that the kayak can be inserted into a bag and carried like a backpack, i.e., it is portable backpack style. See ¶¶ 0042, 0067. This provides an efficient, comfortable and convenient means of transporting the collapsed kayak when it must be carried by the user.
With respect to claim 6, Rixford’s kayak also includes a soft shell 108, 108A, 108B or 108C that is received within the stern section 102 when in the nested configuration. See Figs. 1a-1b, 13-15b and 19; ¶¶ 0042-0044, 0052-0058, 0063.
With respect to claims 7 and 8, see the above explanation of Rixford’s male and female bands, and Rixford’s bolts 113. 


GROUND 11:  Claims 1, 2, 4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rixford in view of Stone and Huber et al. (GROUND 10) and further in view of Burton and Wood.
As explained in GROUND 10, Rixford teaches that the middle section 103 can be any length. See ¶ 0048. Thus, while the middle section 103 is shown in Figs. 3-4, 9-10 and 12 as having a shorter overall length than the prow and stern sections 101, 102, Rixford teaches that the middle section 103 can have a longer length, e.g., a length equal to or longer than the lengths of the prow and stern sections 101, 102. Thus, Rixford discloses that the middle section 103 can be long/large enough to enclose the prow and stern sections 101, 102 in the nested configuration.
Further, Burton and Wood teach that it was known in the art to construct a middle section of sufficient size to enclose front and rear sections.
See GROUND 5 for a discussion of Burton and Wood. 
When disassembled, Burton’s sections A-D are packed into a nested configuration by inserting the stern (rear) section A into the bow (front) section D, inserting the bow (front) section D into a first middle section B, and inserting the first middle section B into a second middle section C. See Figs. 4-5; p. 2, ll. 24-31. Thus, Burton shows that it was known in the art to construct a sectional watercraft with a middle section that is long/large enough to enclose the front and rear sections in a nested configuration. 
Similarly, when disassembled, Wood’s sections 1-3 are packed into a nested configuration by inserting the rear section 3 into the front section 1, and inserting the front section 1 into the middle section 2. See Fig. 4; p. 2, ll. 31-35. Thus, like Burton, Wood shows that it was known in the art to construct a sectional watercraft with a middle section that is long/large enough to enclose the front and rear sections in a nested configuration.
From the teachings of Burton and Wood, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rixford by constructing the middle section 103 such that it is long/large enough to enclose the front and rear sections in the nested configuration because (a) Rixford explicitly discloses that the middle 

GROUND 12:  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over either: (a) Rixford in view of Stone and Huber et al. (GROUND 10) and further in view of Itnyre et al., Lee et al. and Reese, Jr.; or (b) Rixford in view of Stone, Huber et al., Wood and Hill (GROUND 11) and further in view of Itnyre et al., Lee et al. and Reese, Jr.
Rixford fails to teach that the hull sections comprise an aluminum subframe sandwiched between layers of fiberglass. Itnyre et al., Lee et al. and Reese, Jr. teach that such a construction was known in the art.
Specifically, Itnyre et al. teaches a watercraft such as a surfboard or a boat. See col. 1, ll. 6-8. The watercraft, shown in Fig. 1 as a surfboard 10, comprises a hull structure with aluminum subframes 22 and 37 sandwiched between fiberglass layers 19, 31 and 34, 40. See Figs. 2-4; col. 3, ll. 1-30; col. 3, l. 54 to col. 4, l. 2. Itnyre et al. teaches that such a construction provides the advantages of lighter weight and increased strength and durability. See col. 4, ll. 36-46.
Lee et al. teaches a structure that is primarily used in aircraft but which can also be used in other applications such as watercraft and specifically boat hulls. See ¶¶ 0030-0031. The structure comprises an aluminum subframe 54a or 54b or 54c or 54d sandwiched between fiberglass layers 52a, 56a or 52b, 56b or 52c, 56c or 52d, 56d. See Figs. 2A-2D; ¶ 0037.
Reese, Jr. teaches a structure that is primarily used in aircraft but which has many uses and can be manufactured in a variety of sizes. See col. 1, ll. 20-47; col. 4, ll. 34-39. The structure comprises an aluminum subframe 12 sandwiched between fiberglass layers 20, 22 and 26, 28. See Figs. 1-2; col. 2, l. 65 to col. 3, l. 15; col. 3, ll. 36-58; col. 4, ll. 10-33.
From the teachings of Itnyre et al., Lee et al. and Reese, Jr., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rixford by constructing the hull sections of an aluminum subframe sandwiched between layers of fiberglass because such a construction provides the advantages of lighter weight and increased strength and durability.

GROUND 13:  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either: (a) Rixford in view of Stone and Huber et al. (GROUND 10) and further in view of Purney, Sr. and Engensperger; or (b) Rixford in view of Stone, Huber et al., Wood and Hill (GROUND 11) and further in view of Purney, Sr. and Engensperger.
As explained in GROUND 10, the removable seat member 16 of Huber et al. includes straps 66, 70 securable about the kayak 10 when the kayak is in a collapsed configuration. See Figs. 5b and 6-7; ¶¶ 0025-0026, 0033. While the kayak 10 of Huber et al. is an inflatable kayak, POSITA would appreciate that the seat member 16 of Huber et al. could be adapted to transport collapsible kayaks of other configurations, including Rixford’s sectional kayak. This is evidenced by Rixford’s disclosure that the kayak can be inserted into a bag and carried like a backpack, i.e., it is portable backpack style. See ¶¶ 0042, 0067. This is also evidenced by the teachings of Purney, Sr. and Engensperger.
Specifically, Purney, Sr. teaches a watercraft comprising a bow (front) section 12, a middle section 16 and a stern (rear) section 14 that are removably connected. See Figs. 1-2, 5-7 and 10; col. 3, ll. 8-14; col. 3, l. 38 to col. 4, l. 22. When disassembled, the watercraft is converted into a backpack configuration, with the sections 12, 14, 16 packed into a nested configuration and supported by a backpack frame 130 having shoulder straps 132. See Fig. 12; col. 1, ll. 27-35; col. 5, ll. 19-30. Thus, Purney, Sr. shows that it was known in the art to pack a sectional watercraft into a nested configuration supported on a backpack structure for carrying the disassembled craft.
Similarly, Engensperger teaches a watercraft that may be a kayak. See Figs. 1-4; col. 4, l. 40. The kayak comprises a plurality of sections 1-10 or 1-4, 7-10 that are removably connected. See Figs. 1-4 and 7; col. 2, l. 17 to col. 3, l. 31. When disassembled, the watercraft is converted into a pack configuration, with sections 1-4 or 7-10 packed into a nested configuration and surrounded by a strap 28. See Figs. 9-10; col. 3, ll. 48-75. Additional straps (not shown) can be used to form a backpack structure. See col. 3, l. 75 to col. 4, l. 2. Thus, like Purney, Sr., Engensperger shows that it was known in the art to pack a sectional watercraft into a nested configuration supported on a backpack structure for carrying the disassembled craft.
From the teachings of Huber et al., Purney, Sr. and Engensperger, POSITA would have been led to use a seat member convertible into a backpack structure (like the seat member of 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP 608.01(o). Specifically, the specification fails to describe:
The new matter explained in item 8 above.
The “open end of” the front section receives the “closed end of” the rear section therein in a first configuration, i.e., in the backpack form (claim 1, ll. 4-5).
The middle section receives the “closed end of” the front section therein in the first configuration (claim 1, l. 6).
The “open end and closed end of each of the front section and the rear section are…enclosed by the middle section in the first configuration” (claim 1, ll. 7-8).
A seat strap “securable about a nested structure of” the hull sections (claim 4).
Appropriate correction is required.

The specification is objected to because:
At col. 4, ll. 38-39, “…a male band 142 and a female band 144 located along the edge of the kayak” does not accurately describe the locations of the bands 142, 144. Note that the bands 142, 144 are located at respective ends of the hull sections 104, 106, 108, but are not located “along the edge of the kayak”.
At col. 5, ll. 24-25, the description “…the seat member 116 functions as a backpack frame 128” fails to accurately describe the subject matter illustrated in Fig. 4. Note that different elements are labeled by reference numbers 116 and 128 in Fig. 4. It appears that the nested hull sections at least partially define and function as the backpack frame 128. Further, it is unclear how the seat member 116 can be said to function as a “frame”.
At col. 5, ll. 36-38, the description “The lower part of the seat member 116 has a strap coming out of the middle of the lower edge, this strap uses a bolt to connect to the front seal.” fails to accurately describe the subject matter illustrated in Figs. 
At col. 5, ll. 39-41, the description “When the seat member 116 is being used as a backpack, the three sections are stacked inside each other and placed in the seat” fails to accurately describe the subject matter illustrated in Fig. 4. Note that Fig. 4 does not show the nested hull sections as “placed in the seat” member 116. Rather, Fig. 4 shows the seat member 116 secured to one side of the nested hull sections using straps.
At col. 5, ll. 39-45, the description “When the seat member 116 is being used as a backpack…The lower strap 132 then comes over the body sections and connects back to the top of the seat member 116. The other straps then wrap around the body sections and secure to the lower strap 132 using the same bolts that it connected to the kayak” fails to accurately describe the subject matter illustrated in Fig. 4. Note that Fig. 4 does not show the lower strap 132 as coming over the nested hull sections to “[connect] back to the top of the seat member 116”. Rather, the lower strap 132 extends in a side-to-side direction around the nested hull sections. Further, note that Fig. 4 does not show “other straps” that “secure to the lower strap 132 using the same bolts that it connected to the kayak”. There are no straps illustrated that intersect with and are secured to the lower strap 132.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. The following features must be shown or canceled from the claims:
A seat “configured to be secured to the middle section” (claim 1, l. 13). While seat member 116 is shown in Figs. 1, 3 and 4, the drawings do not show the manner in which the seat member 116 is “configured to be secured to the middle section”. The structure that enables the seat member 116 to be secured to the 
Hull sections that each “comprises an aluminum subframe sandwiched between layers of fiberglass” (claim 3).

The objection to the drawings will not be held in abeyance. No new matter should be entered.

Pertinent Prior Art
The following prior art of record is considered pertinent to applicant’s disclosure.

See the discussion of the teachings of Green in item 45 (pp. 34-35) of the prior Office action mailed on September 11, 2020.

Response to Arguments
Applicant’s arguments filed on March 11, 2021 have been fully considered.

With respect to the objection under 37 CFR 1.75(d)(1), the applicant argues there is no strict requirement for verbatim antecedent support in the specification, and further argues that the claimed subject matter is supported by the illustrations found in the drawings. This argument is not persuasive because 37 CFR 1.75(d)(1) does not pertain to and cannot be satisfied by disclosure found in the drawings. As explained in MPEP 608.01(o), examiners are responsible to ensure that the terms and phrases used in the claims find clear support or antecedent basis in the written description so that the meaning of the terms in the claims may be ascertainable by reference to the written description.

With respect to the objection under 37 CFR 1.83(a), the applicant argues that the written description states that the seat member is removably attached to the cockpit. This argument is not persuasive because 37 CFR 1.83(a) does not pertain to and cannot be satisfied by disclosure 

With respect to the rejections under 35 USC 112(a) and (b), the applicant argues that the claims have been amended to comply with the statutory requirements. The examiner disagrees for the reasons detailed above.

With respect to the rejections under 35 USC 103, and specifically GROUNDS 4-9 above, the applicant argues that there would be no reason to include a seat—in the manner claimed—in the kayak of Mackro. The examiner disagrees for the reasons given in GROUND 4. Mackro discloses that the section 20 (of which the middle section 120 is a part) includes a cockpit of the kayak. See Fig. 13b; col. 6, ll. 46-50. POSITA would appreciate that the kayak’s cockpit is provided with a seat to accommodate the rider. Further, POSITA would appreciate that it is conventional to provide kayak’s with separate seat members that are removably secured within the cockpit by straps and fasteners. One such construction is taught by Huber et al. From POSITA’s understanding of conventional kayak seat structures and from the additional teachings of Huber et al., it would have been obvious to modify Mackro by providing the kayak with a seat member that can be removably secured to the cockpit defined by the middle section 120 of Mackro’s second embodiment (Figs. 6-8). POSITA would have been led to make this modification in order to accommodate the rider in a comfortable and ergonomic fashion.
Further, the applicant’s arguments rely upon unclaimed features. For example, applicant characterizes the claimed seat as a removable seat structure, but a removable seat structure is not claimed.
In addition, the applicant argues that adding a seat to Mackro would interfere with Mackro’s tongue and groove feature. However, POSITA possesses the ability to arrange components in order to avoid undesirable interference. Further, Huber et al. illustrates POSITA’s knowledge of conventional kayak seat structure, and POSITA’s ability to incorporate such a seat structure into a kayak such as that of Mackro.

With respect to the rejections under 35 USC 103, the applicant’s arguments fail to specifically address GROUNDS 10-13 above, which do not rely upon Mackro.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).  

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /rds/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.